In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-21-00284-CV
                             ________________________


                            SUSANNE HURD, APPELLANT

                                            V.

                               JAMES HURD, APPELLEE



                    On Appeal from the County Court at Law Number 2
                                   Randall County, Texas
           Trial Court No. 71,814-L2; Honorable Matthew C. Martindale, Presiding


                                    December 21, 2021

                            MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Susanne Hurd, proceeding pro se, filed a notice of appeal in the

referenced cause without identifying the judgment or order from which she seeks to

appeal. The trial court clerk has confirmed that no judgment has been issued and the

case remains pending. We dismiss the appeal for want of jurisdiction.
      Our appellate jurisdiction is limited to appeals from final judgments and

interlocutory orders made appealable by statute. See Lehmann v. Har-Con Corp., 39

S.W.3d 191, 195 (Tex. 2001); Stary v. DeBord, 967 S.W.2d 352, 352-53 (Tex. 1998) (per

curiam). By letter of December 1, 2021, we notified Hurd that it did not appear a final

judgment or appealable order had been issued by the trial court and directed her to show

how we have jurisdiction over this appeal. Although Hurd filed a response, she has not

demonstrated grounds for continuing the appeal.

      Because Hurd has not presented this court with a final judgment or appealable

order, her appeal is dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).



                                                       Per Curiam




                                            2